People v Ramsey (2015 NY Slip Op 00393)





People v Ramsey


2015 NY Slip Op 00393


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2007-01705
2014-04749

[*1]The People of the State of New York, respondent,
vCedric Ramsey, appellant. (Ind. Nos. 76/06, 06-00114)


On the Court's own motion, the decision and order of this Court dated December 10, 2014 (People v Ramsey, ____AD3d____, 2014 NY Slip Op 08668 [2d Dept 2014]), is recalled and vacated, and the following decision and order is substituted therefor:
Cedric Ramsey, Fallsburg, N.Y., appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Bridget Rahilly Steller of counsel), and Janet DiFiore, District Attorney, White Plains, N.Y. (Jennifer Spencer of counsel), for respondent.
Salvatore C. Adamo, New York, N.Y., former appellate counsel.

DECISION & ORDER
Applications by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 4, 2008 (People v Ramsey, 49 AD3d 565), affirming a judgment of the County Court, Dutchess County, rendered January 16, 2007.
ORDERED that the applications are denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court